Robinson, J.
(concurring specially). At a special election to be held on November 25, 1919, the relator'is a candidate for state senator for Towner county. Thirty-one days before the special election he filed *637with the county auditor of Towner county a nominating petition as required by law, and mailed to the secretary of state a duplicate of the same. Now the county auditor and the secretary of state refuse to put his name on the ballot, because the nominating petition was not filed with the secretary of state thirty days prior to the election. There is no good reason for filing the petition with the secretary of state; it is an idle act, which the law does not require. “It is the- duty of the county auditor to provide printed ballots, and to cause to be printed on the ballots the names of each candidate whose name has been certified to or filed with him in the manner provided by law.” The petition of the relator giving his name was thus filed, with the county auditor, and hence it became his imperative and plain duty to cause the name to be printed on the official ballot. It is made the duty of the county auditor to deliver to the inspector of each election precinct in his county the official ballot prepared by him, at least twenty-four hours before the time for opening the polls on election day. It is the duty of the county auditor to provide poll books for the usé of the county. In regard to county elections the county auditor appears to be the whole thing. The law does not require idle acts, such as the mailing of a petition to the secretary of state. But were it necessary to file a copy of the petition with the secretary of state, mailing the same to him thirty-one days before the election was entirely sufficient. Unless, where there is good reason to the contrary, a statute fixing the time to perform a public duty is only directory, and not mandatory. Hence, even though the petition had been filed with the county auditor only twenty-five days prior to the election it would have been entirely sufficient. The election laws are to be liberally construed to give every voter a chance to express his preference for men or measures.